EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE


Allowable Subject Matter
Claims 1, 2, 4, and 6-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to show a vehicle seat including rear suspension members provided at two positions spaced away from each other in a lateral direction on an edge of the seat cushion near the seatback, the rear suspension members supporting the seat cushion while the seat cushion is suspended from the seat cushion support frame so that the seat cushion is movable in the lateral direction; and two front suspension members provided at two positions respectively, the  two positions being spaced away from each other in the lateral direction, the two positions being ahead of the rear suspension members, and the two front suspension members supporting the seat cushion while the seat cushion is suspended from the seat cushion support frame so that the seat cushion is movable in the lateral direction, in combination with other specifically claimed features.

Regarding claim 14, the prior art of record fails to show a vehicle seat including rear suspension members provided at two positions spaced away from each other in a lateral direction on an edge of the seat cushion near the seatback, the rear suspension members supporting the seat cushion while the seat cushion is suspended from the seat cushion support frame so that the seat cushion is movable in the lateral direction; and a f front suspension member provided at a position ahead of the rear suspension members, the front suspension member supporting the seat cushion while the seat cushion is suspended from the seat cushion support frame so that the seat cushion is movable in the lateral direction, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information referred to in the IDS filed May 6, 2022 has been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/July 28, 2022                                               Primary Examiner, Art Unit 3636